                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                  Southern Division

VALERIE ATKINSON,                               *

       Plaintiff,                               *

v.                                              *       Case No.: 8:19-cv-01732-PWG

RMC MORTGAGE, CORP., et al.,                    *

       Defendants.                              *

*      *      *       *      *       *      *       *      *       *      *       *      *     *

                          MEMORANDUM OPINION AND ORDER

       This action arises from Plaintiff Valerie Atkinson’s challenge to a foreclosure action by

Defendants RMC Mortgage Corporation (“RMC”), Freedom Mortgage, and Mortgage Electronic

Registration System (“MERS”) of property located at 7206 Brickyard Station Drive, Beltsville,

Maryland 20705 (the “Property”). Ms. Atkinson filed several motions to halt the foreclosure sale

in the Circuit Court for Prince George’s County, Maryland (the “State Court”), which were denied.

Ms. Atkinson then filed this action claiming that the Defendants lacked legal “standing” to

foreclose the Property, which was removed to this Court. Pending is Defendants’ Motion to

Dismiss.1 Because the issues in the Complaint already were decided by the State Court, Ms.

Atkinson’s claims are barred by collateral estoppel and Defendants’ Motion to Dismiss is granted.

                                         Background

       Ms. Atkinson purchased the Property in June 2015 with a loan evidenced by a promissory

note (the “Note”) and secured by a deed of trust (“DOT”) against the Property identifying RMC



1
 The Motion is fully briefed. See ECF Nos. 14, 21, 24. A hearing is not necessary. See Loc. R.
105.6 (D.Md. 2018).
as the “Lender” and MERS as a trustee. ECF No. 1-2, Compl. at 19.2 Ms. Atkinson challenged the

foreclosure action in the State Court with two motions against RMC as the originator of the loan,

Freedom Mortgage as the servicer of the loan, and MERS as the beneficiary under the DOT. ECF

Nos. 14-12 (Ms. Atkinson’s State Court motion to stay foreclosure sale), 14-14 (Ms. Atkinson’s

motion to vacate State Court judgment).3 The State Court dismissed both of Ms. Atkinson’s

motions holding that Ms. Atkinson had, “fail[ed] to set forth a meritorious factual or legal basis

for this court to stay the sale.” ECF Nos. 14-15 at 3 (State Court Order denying motion to vacate),

14-13 (State Court Order denying motion to stay).

       Ms. Atkinson then filed this action in State Court, just prior to ratification of the foreclosure

sale in March 2019. ECF No 14-19 (State Court docket). Ms. Atkinson alleged that Defendants

had no rights under the mortgage instruments to foreclose on the Property and brought four causes

of action on that basis: (1) Lack of Standing/Wrongful Foreclosure; (2) Quiet Title; (3) Temporary

Restraining Order and for Injunctive Relief; (4) Declaratory Relief. Compl. at 18–22. The State

Court denied Ms. Atkinson’s petition for a temporary restraining order and injunctive relief (Count

Three). ECF No. 14-19 at 2. Freedom Mortgage then timely removed to this Court. ECF No. 1.




2
  All references to Complaint, ECF No. 1-2, refer to electronic pagination.
3
  The Court may take judicial notice of the State Court records, the Note, the DOT, and its
assignment, because they are public records that are central to the claim and the authenticity of
which is not disputed, without converting the Defendants’ motion to dismiss to one for summary
judgment. See Witthohn v. Federal Ins. Co., 164 Fed. Appx. 395, 396 (4th Cir. 2006) (When
reviewing a motion to dismiss, “a court may consider official public records, documents central to
plaintiff's claim, and documents sufficiently referred to in the complaint so long as the authenticity
of these documents is not disputed.”); Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557
(4th Cir. 2013) (“Under this exception, courts may consider ‘relevant facts obtained from the
public record,’ so long as these facts are construed in light most favorable to the plaintiff along
with the wellpleaded allegations of the complaint”) (quoting Papasan v. Allain, 478 U.S. 265, 283
(1986)); Dainty v. Wells Fargo Bank, N.A., No. TDC-16-2755, 2017 WL 750478, at * 7 (D. Md.
Feb. 24, 2017) (taking judicial notice of a Deed of Trust and docket entries in a foreclosure action
removed from state court on a motion to dismiss).


                                                  2
                                         Standard of Review

        Ms. Atkinson is self-represented and therefore her submissions are to be liberally construed

and held “to less stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner,

404 U.S. 519, 520 (1972). However, a pro-se plaintiff’s claims are still subject to dismissal if they

“fail[] to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A pleading must

meet the standard of Rule 8(a), which requires only “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

factual content, and more than “a formulaic recitation of the elements of a cause of action” or

“naked assertion[s] devoid of further factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal citations omitted). Therefore, although a court should construe a self-represented

plaintiff’s pleadings liberally, mere legal conclusions will not suffice. Iqbal, 556 U.S. at 678.

                                              Discussion

        Ms. Atkinson’s claims must be dismissed because the issues in her Complaint have already

been resolved in the State Court proceedings. The doctrine of collateral estoppel, “works to ensure

that parties get ‘one full and fair opportunity to litigate a particular issue, while preventing needless

[]litigation of that issue.’” Barna Conshipping, S.L. v. 2,000 Metric Tons, More or Less, of

Abandoned Steel, 410 Fed. Appx. 716, 720 (4th Cir. 2011) (quoting In re Cygnus Telecomms.

Tech., LLC, Patent Litig., 536 F.3d 1343, 1350 (Fed. Cir. 2008)). Collateral estoppel bars litigation

of an issue or fact if:

        (1) the issue or fact is identical to the one previously litigated; (2) the issue or fact
        was actually resolved in the prior proceeding; (3) the issue or fact was critical and
        necessary to the judgment in the prior proceeding; (4) the judgment in the prior
        proceeding is final and valid; and (5) the party to be foreclosed by the prior
        resolution of the issue or fact had a full and fair opportunity to litigate the issue or
        fact in the prior proceeding.




                                                   3
In re Microsoft Corp. Antitrust Litig., 355 F.3d 322, 326 (4th Cir. 2004). Collateral estoppel may

be used by a defendant “to bar claims the plaintiff (or claimant) already unsuccessfully made

against it . . . .” Intellectual Ventures I LLC v. Capital One Fin. Corp., 280 F. Supp. 3d 691, 716

(D. Md. 2017), aff’d, 937 F.3d 1359 (Fed. Cir. 2019), reh’g denied, No. 2018-1367, 2019 WL

6720201 (Fed. Cir. Dec. 11, 2019) (emphasis in original).

       Collateral estoppel applies to Ms. Atkinson’s claims. First, the issue here is “identical to

the one previously litigated” as it is founded on Ms. Atkinson’s challenge of the equitable right of

the Defendants to foreclose on the Property. In the State Court proceeding, Ms. Atkinson argued

that Freedom Mortgage was not her mortgage company and had no legal capacity to foreclose, and

that MERS’ holding and assigning the DOT was fraudulent. See ECF No. 14-2 at 4, 9; ECF No.

14-14 at 3–5. Here Ms. Atkinson’s causes of action are premised on the same allegation that

Defendants had no rights under the mortgage instruments to institute a foreclosure action against

the Property. See Compl. at 16. Second, this issue was resolved by the State Court when it denied

Ms. Atkinson’s motions to stay and void the foreclosure judgement. See ECF Nos. 14-3, 14-15. In

the latter, the State Court ruled that, “[Ms. Atkinson] fail[s] to set forth a meritorious factual or

legal basis for this court to stay the sale, and it is further Ordered, that this case shall proceed in

the normal course.” ECF No. 14-15 at 3. Third, the issues in Ms. Atkinson’s Complaint were

necessary to the State Court’s judgment that held that the foreclosure sale should “proceed in the

normal course.” Id. Fourth, as shown in the State Court’s order, the judgment in the prior

foreclosure action was final and valid. Id. And finally, Ms. Atkinson had the full and fair

opportunity to litigate the issue in the State Court proceedings on both her motion to stay the

foreclosure and motion to vacate the State Court’s judgment. Id. Therefore Ms. Atkinson is barred

by collateral estoppel from relitigating this issue before this Court.




                                                  4
                                          Conclusion

       For the reasons stated above, because the claims alleged in Ms. Atkinson’s complaint are

barred by collateral estoppel, the Defendants’ Motion to Dismiss is granted.




                                            ORDER

       For the reasons stated in this Memorandum Opinion and Order, it is, this 3rd day of March

2020, hereby ORDERED that

       1. Defendants’ Motion to Dismiss, ECF No. 14, is GRANTED;

       2. Plaintiff’s claims are DISMISSED WITH PREJUDICE;

       3. The CLERK is directed to CLOSE this case;

       4. The CLERK will mail copies of this Memorandum Opinion and Order to Plaintiff and

           Counsel for Defendants.



                                                                    /S/
                                                            Paul W. Grimm
                                                            United States District Judge




                                                5
